DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) filed on 12/01/2022.
Claim 10 is cancelled. Claims 1, 2, 4, 8, 9, 11-13, 17, and 20 are amended. Claims 1-9 and 11-20 are considered in this Office Action. Claims 1-9 and 11-20 are currently pending.

Response to Amendments
Applicant’s amendments necessitated the new ground of rejections set forth in this Office Action. 
Applicant’s arguments have been considered, and do not overcome the U.S.C. 35 101. 

Response to Arguments
Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserts that the applicant's claims are distinguishable from the examples of claims reciting methods of commercial or legal interactions (the alleged group of abstract ideas identified by the examiner in the Action) identified in the MPEP. For example, the present claims do not recite agreements in the form of a contract, legal obligation, advertising, marketing or sales activity or behavior, or business relations. See MPEP 2106.04(a)(2)(II)(B). In contrast, the present claims recite systems and methods that include improvements to operations of a computer itself. Specifically, the claimed systems and methods implement elements including trained time series and regression models, trained predictive models, and an algorithm engine. The recited specific structures are not examples of commercial or legal activity such as hedging, mitigating settlement risk, arbitration, structuring of a sales force, determining an optimal number of visitors, offer-based optimization, or processing information through a clearing house. Id. Thus, the present claims are distinguishable from each of the examples of commercial or legal interactions that have been found to recite patent-ineligible subject matter.
The examiner respectfully disagrees. It is noted that 2106.04(a)(2) (II) that the phrase "methods of organizing human activity" is used to describe concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), which are analogues to the claimed invention. The instant application claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claimed invention is directed to selecting a distribution center and retail store to fulfill the electronic order based on sales activities and business relation such as an amount of said products available for shipping in the distribution center and the retail store, shipping cost, replenishment cost, etc.. which reads on concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. 
In response to applicant’s comparison the instant claims with DDR, the examiner respectfully disagrees. In contrast to DDR, which was directed to a solution rooted in Internet technology, Applicant’s invention can be easily performed in the absence of the computer and network-based elements recited in the claims, such that Applicant’s claims cannot be reasonably taken as being “necessarily rooted in computer technology.”  Instead, the computer-based elements in Applicant’s claims amount to nothing more than appending generic computing elements to the claimed abstract idea in order to tie it to a particular operating environment through generic computer implementation, but without any indication that the combination of elements improves the functioning of a computer, the network, or any other technology.
The examiner further notes that the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
The examiner notes that the instant application merely utilize a general purpose computer to calculate demand for a product at a location, determining shipping cost and lost of sale cost, and determine distribution center to fulfill and order without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of calculation would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).   Moreover, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data, and presenting the results of the analysis.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
Next the applicant asserts that e present claims are similar to the claims in DDR Holdings, in which the Federal Circuit found that claims reciting a system "useful in outsource provider serving web pages offering commercial opportunities" which automatically generated and transmitted a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements were patent eligible. See DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014); see also MPEP 2106.05(A) (indicating the claims evaluated in DDR Holdings "qualify as 'significantly more..."'). When determining patent eligibility, "examiners should consider whether the claim 'purport(s) to improve the functioning of the computer itself' or "any other technology or technical field" and has been referred to as "the search for a technological solution to a technological problem." MPEP 2106.05(a). The present claims recite just such a technological solution to a technological problem. For instance, Applicant's application addresses certain technological problems that exists in conventional online ordering systems, problems unique to the Internet-centric nature of such ordering systems. The present claims recite a technological solution, i.e., implementation of technological structures including trained machine learning models and an algorithm engine that solve the identified Internet-centric problems. Thus, under step 2B of the two-part Alice/Mayo test, independent claim 1 recites "significantly more" than a judicial exception and are therefore patent-eligible under § 101. 
The examiner respectfully disagrees. In contrast to DDR, which was directed to a solution rooted in Internet technology, Applicant’s invention can be easily performed in the absence of the computer and network-based elements recited in the claims, such that Applicant’s claims cannot be reasonably taken as being “necessarily rooted in computer technology.”  Instead, the computer-based elements in Applicant’s claims amount to nothing more than appending generic computing elements to the claimed abstract idea in order to tie it to a particular operating environment through generic computer implementation, but without any indication that the combination of elements improves the functioning of a computer, the network, or any other technology.
The examiner notes that the instant application merely utilize a general purpose computer to calculate demand for a product at a location, determining shipping cost and lost of sale cost, and determine distribution center to fulfill and order without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of calculation would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). 
Furthermore, the additional limitations are directed to: system, non-transitory memory, a controller configured to receive data, a processor in communication with the controller and the non-transitory memory, data is stored in the non-transitory memory, an algorithm engine(recited at high level of generality), and the controller is further configured to modify the data representative of the one or more carrier delivery routes and the delivery destination based on the one of the at least one distribution center and the at least one retail store selected to fulfill the online order in real-time (post-solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 6) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale. 
Accordingly, Applicant’s arguments concerning the 101 rejection are not persuasive and the rejection is therefore maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-9 and 11), the system (claims 12-19), and the method (claim 20) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claims further fall into “mental process” group. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A system for managing fulfillment of one or more online orders, the system comprising: non-transitory memory; a controller configured to receive data representative of one or more online orders and one or more carrier delivery routes associated with each of the one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of the product, and wherein the data representative of one or more online orders and one or more carrier delivery routes is stored in the non-transitory memory; and a processor in communication with the controller and the non-transitory memory, wherein the processor is configured to:  for each of the least one distribution center and the at least one retail store, wherein the inventory data is received from tracking systems associated with each of the at least one distribution center and the at least one retail store, and wherein the inventory data is stored in the non-transitory memory; implement a trained time series and regression model configured to generate data representative of a demand for the product at for each of the at least one distribution center and the at least one retail store, wherein the time series and regression model determines the demand based on the received inventory data for each of the at least one distribution center and the at least one retail store and a future delivery data; select a trained predictive model for each of the at least one distribution center and the at least one retail store based on the demand; implement the trained predictive model for each of the at least one distribution center and the at least one retail store, wherein each of the trained predictive models is configured to: determine an amount of the products available for shipping in a selected one of the at least one distribution center or the at least one retail store; determine a time of replenishing the selected one of the at least one distribution center or the at least one retail store with the product; and determine a shipping cost for the selected one of the at least one distribution center and the at least one retail store to ship the product to the delivery destination based on the amount of the products available for shipping, the time of replenishing the product, and the demand for the product; determine a lost sales cost for the selected one of the at least one distribution center or the at least one retail store to ship the product, wherein the lost sales cost is determined based at least partially on an expected profit gain from selling at least one additional product along with the product in-store compared to selling the product online; generate, by an algorithm engine, a total cost based on the shipping cost and lost sales cost generated by each of the trained predictive models; and select one of the at least one distribution center or the at least one retail store to fulfill the online order for the product based at least partially upon the shipping cost and the lost sales cost;wherein the controller is further configured to modify the data representative of the one or more carrier delivery routes and the delivery destination based on the one of the at least one distribution center and the at least one retail store selected to fulfill the online order in real-time.  Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, non-transitory memory, a controller configured to receive data, a processor in communication with the controller and the non-transitory memory, data is stored in the non-transitory memory, an algorithm engine(recited at high level of generality), and the controller is further configured to modify the data representative of the one or more carrier delivery routes and the delivery destination based on the one of the at least one distribution center and the at least one retail store selected to fulfill the online order in real-time (post-solution activity).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, non-transitory memory, a controller configured to receive data, a processor in communication with the controller and the non-transitory memory, data is stored in the non-transitory memory, an algorithm engine(recited at high level of generality), and the controller is further configured to modify the data representative of the one or more carrier delivery routes and the delivery destination based on the one of the at least one distribution center and the at least one retail store selected to fulfill the online order in real-time (post-solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 6) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2-9, 11, and 13-19 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Examiner Notice
Claims 1-20 are allowable over the prior art of record, however they are not allowable because they stand rejected under 35 USC 101 rejection. The claims would be allowable if they were amended in such a way as to overcome 101 rejection set forth in the action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150029865 A1
NETWORK TRAFFIC ROUTING OPTIMIZATION
Drobinsky; Alex et al.
US 9800477 B2
Generating a service cost model using discovered attributes of provisioned virtual machines
Burton; Peter H. et al.
US 20110258065 A1
Product Recall Platform Apparatuses, Methods And Systems
Fordyce, III; Edward W. et al.
US 20020035537 A1
Method For Economic Bidding Between Retailers And Suppliers Of Goods In Branded, Replenished Categories
Waller, Matthew A.
US 20100114554 A1
PREDICTIVE MODELING

Misra; Vishwas

US 20180075401 A1
ALLOCATING A PRODUCT INVENTORY TO AN OMNICHANNEL DISTRIBUTION SUPPLY CHAIN
Harsha; Pavithra et al.
US 20170083967 A1
DEMAND-BASED PRODUCT SOURCING
Shiely; Brent et al.
US 20150134413 A1
FORECASTING FOR RETAIL CUSTOMERS
Deshpande; Ajay Ashok et al.
US 20030233246 A1
Method and system for selecting a sales channel
Snapp, Lawrence  et al.
US 7092929 B1
Method And Apparatus For Planning Analysis
Dvorak; Robert E.
US 20030126103 A1
Agent using detailed predictive model
Chen, Ye  et al.
US 20150032512 A1
METHOD AND SYSTEM FOR OPTIMIZING PRODUCT INVENTORY COST AND SALES REVENUE THROUGH TUNING OF REPLENISHMENT FACTORS
Bateni; Arash


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/             Examiner, Art Unit 3683
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683